Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on April 27, 2021, the applicant has submitted an amendment filed on July 26, 2021, amending claims 1, 3-4, 8, 10-11, 15, and 17-18, and arguing to traverse the rejection of claims 1-20.
Response to Arguments
3. 	Applicant’s arguments, see pages 6-8 of the remarks , filed July 26, 2021, with respect to the rejection of independent claims 1, 8 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones (US 10,380,751 B1) which will be discussed in the rejections below.

Notice re prior art available under both pre-AIA  and AIA 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
5. 	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2018/0215044 Al) in view of Jones (US 10,380,751 B1).
9.    With regard to claim 1, Maruyama discloses a method for controlling a robotic device (See for example, Figs. 1,3 and 6 and the associated text), comprising: capturing an image corresponding to a current view, i.e., work region, of the robotic device (See for example, paragraph 0113); identifying a keyframe image, i.e., template image, comprising a first set of pixels, a red-green-blue (RGB) value of each pixel of the first set of pixels matching an RGB value of each pixel of a second set of pixels of the image (See for example, 0119-0121); and performing, by the robotic device, a task corresponding to the keyframe image (See for  of pixels, a red-green-blue (RGB) value of each pixel of the first set of pixels matching an RGB value of each pixel of a second set of pixels of the image The problem to be solved by this limitation therefore be regarded as how to find in an image a match between a first sets of pixels and a second set of pixels based on color (RGB) values.  Confronted with this mentioned problem the person skilled in the art would look for alternatives in the field of robotics. The skilled person would therefore find Jones disclosing a robot vision apparatus comprising an imaging apparatus that captures unfiltered and filtered images of an object, and finds matching pixels between two set of pixels having RGB values (See for example, col. 4, lines 6-42).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Jones with Maruyama. The motivation for doing so is for no other reason than to find matching pixels by comparing two different sets of pixels, and thereby ensuring a high degree of alignment between images (See for example, col. 6, lines 29-33). Therefore, it would have been obvious to combine Maruyama with Jones to obtain the invention as specified in claim 1.
With regard to claim 3, the method of claim 1, in which  each pixel of the first set of pixels and the second set of pixels is associated with a pixel descriptor, i.e., pixel value (See for example, col. 4, lines 11-12; and col. 7, lines 3-8  of Jones).
With regard to claim 6, the method of claim 1, in which the task comprises at least one of interacting with an object, navigating through an environment, or a combination thereof (See for example, paragraph 0071 of Maruyama).
Claim 8 is rejected the same as claim 1 except claim 8 is an apparatus claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 8. Claim 
Claim 10 is rejected the same as claim 3 except claim 10 is an apparatus claim. Thus, argument similar to that presented above for claim 3 is applicable to claim 10.
Claim 13 is rejected the same as claim 6 except claim 13 is an apparatus claim. Thus, argument similar to that presented above for claim 6 is applicable to claim 13.
Claim 15 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 15. Claim 15 distinguishes from claim 1 only in that it recites. Fortunately, Maruyama (See for example, paragraphs 0084-0085).
Claim 17 is rejected the same as claim 3. Thus, argument similar to that presented above for claim 3 is applicable to claim 17.
Claim 20 is rejected the same as claim 6. Thus, argument similar to that presented above for claim 6 is applicable to claim 20.
10.	Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Jones as applied to claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 and above, and further in view of Buehler, et al. (US 2013/0343640 Al).
11.    With regard to claim 2, Maruyama (as modified by Jones) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference. Maruyama (as modified by Jones) further discloses a configuration may be adopted in which the robot control device 30 stores the position of the center of gravity of the calibration plate at the time of teaching such as direct teaching and online teaching, and in which the first position is be calculated based on the stored position. In this case, the robot control device 30 performs the calibration in Step S140 by using the calculated first distance; and the template specifying unit 
	With regard to claim 7, the method of claim 1, in which an area corresponding to the first set of pixels is selected by a user. Buehler, et al. (See for example, paragraph 0062) teach this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Buehler, et al. into the system of Maruyama (as modified by Jones) to have user intervention, and as a result, if for no other reason than to manually select area of pixels that correspond to the object (See for example, paragraph 0062). Therefore, it would have been obvious to combine Maruyama (as modified by Jones) with Buehler, et al. to obtain the invention as specified in claim 7.
	Claim 9 is rejected the same as claim 2 except claim 9 is an apparatus claim. Thus, argument similar to that presented above for claim 2 is applicable to claim 9.

	Claim 16 is rejected the same as claim 2. Thus, argument similar to that presented above for claim 2 is applicable to claim 16.
12.    Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Jones as applied to claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 above, and further in view of Qi (US 2020/0043130 Al).
13.    With regard to claim 4, Maruyama (as modified by Jones) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference. Maruyama (as modified by Jones) does not expressly call for each pixel descriptor comprises a set of values corresponding to pixel level information and depth information. However, Qi (See for example, paragraph 0076) teaches this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Qi into the system of Maruyama (as modified by Jones) , if for no other reason than to define the pixel descriptor using RGB/color information in association with depth information such that calculation of the poses of the robot may be possible among several frames/images, and based on the current pose control of the operations of the robot is carried out (See for example, paragraph 0071). Therefore, it would have been obvious to combine Maruyama (as modified by Jones) with Qi. to obtain the invention as specified in claim 4.
Claim 11 is rejected the same as claim 4 except claim 11 is an apparatus claim. Thus, argument similar to that presented above for claim 4 is applicable to claim 11.
.
14.    Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Jones as applied to claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 above, and further in view of Latimer, et al.(US 10,105,847 B1).
15.    With regard to claim 5, Maruyama (as modified by Jones) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference. Maruyama (as modified by Jones) does not expressly call for determining a difference for one of a distance, a pose, or a combination between the keyframe image and the image; and adjusting the task based on the determined difference. However, Latimer, et al. disclose determining a difference for one of a distance, a pose, or a combination between the keyframe image and the image; and adjusting, i.e., halting/ceasing, the task based on the determined difference (See for example, col. 1, lines 33-52). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Latimer into the system of Maruyama (as modified by Jones), and to do so may detect a geometric change in a robot's configuration and taking responsive action in instances where the geometric change is likely to impact operation of the robot (See for example, the Abstract). Therefore, it would have been obvious to combine Maruyama (as modified by Jones) with Latimer, et al. to obtain the invention as specified in claim 5.
Claim 12 is rejected the same as claim 5 except claim 12 is an apparatus claim. Thus, argument similar to that presented above for claim 5 is applicable to claim 12.
.
Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665